DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 05/05/2022. Claims 1, 30-31, 33, 37 and 39-41 are amended. Claims 7-29, 35-36, 38 and 42-44 are cancelled. Claims 45-46 are new. Claims 1-6, 30-34, 37, 39-41 and 45-46 are currently pending.
The objection to claims 1, 31, 37 and 40 has been withdrawn due to applicant’s amendment.
The rejection of claims 29, 36-37 and 43, and claims dependent therefrom, under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 39 under 35 U.S.C. 112(b) has been maintained; see below. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, 32-34, 37-38 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Leary; claim 4 under 35 U.S.C. 103 as being unpatentable over Leary in view of Giambattista; claims 29-30 and 39 under 35 U.S.C. 103 as being unpatentable over Leary in view of Roberts; claims 31, 35-36, 40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Leary in view of Cummins, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krulevitch, and Johnson in view of Krulevitch as discussed below.
Applicant's arguments have been fully considered but they are not persuasive.
	With respect to claim 3, applicant argues the rejection should be withdrawn due to a non-obvious combination of features (Remarks, pg. 9). In response to applicant’s argument, it is respectfully submitted the previous rejection was withdrawn in view of applicant’s amendment, and the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as discussed below.
	With respect to claim 4, applicant argues Giambattista fails to cure the deficiencies of Leary (Remarks, pg. 12). In response to applicant’s argument, it is respectfully submitted the previous rejection was withdrawn in view of applicant’s amendment, and the rejection relies on a new combination of references as discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement elements configured to engage” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 39, the claim recites “the plurality of engagement elements”. There is improper antecedent basis for this limitation in the claim, since a plurality of engagement elements have not been previously introduced (see 112(d) rejection below). Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to depend on claim 37, which introduces a plurality of engagement elements.
	Further, the claim recites “the corresponding elements”. There is lack of antecedent basis for this limitation in the claim, since corresponding elements have not been previously introduced (see 112(d) rejection below). Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to depend on claim 37, which introduces corresponding elements.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 39, the preamble of the claim recites “the volume indicator of claim 38”. Since claim 38 is a cancelled claim, claim 39 is dependent on a cancelled claim and is therefore in improper dependent form. For examination purposes, the claim will be interpreted to be dependent on claim 37.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 30, 32-33, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch (US 2011/0313349 A1).
	Regarding claim 1, Krulevitch discloses (abstract; paras. [0050]-[0054]; figs. 1-5) a volume indicator for a syringe (generally module 102, para. [0050]; fig. 1), the syringe comprising a syringe body and a plunger received in the syringe body (note the following limitation is functional, and one of ordinary skill would’ve understood module 102 to be fully capable of coupling to a syringe, since Krulevitch discloses module 102 coupling to a drug delivery pen with an actuation unit 100 including a plunger, para. [0050]), the volume indicator comprising: 
	an indicator body (housing 108, fig. 1); 
	a window portion (opening of extensions 134 and 182, para. [0053]; fig. 1) extending through a thickness of the indicator body such that a portion of the syringe plunger in the syringe body is visible through the window portion (following limitation is functional, opening of extensions 134 and 182 extends through thickness of housing 108 and align with drug delivery pen, therefore would include plunger of actuation unit extending through opening, paras. [0050]-[0053]; figs. 1-3); 
	one or more engagement elements (locator tangs 136 and 184, para. [0050]) configured to engage corresponding elements (following limitation is functional, one of ordinary skill would’ve understood locator tangs 136 and 184 to be capable of engaging corresponding elements of syringe body since tangs 136 and 184 engage corresponding portions of dosage indicator window 118, para. [0053], fig. 4) extending radially from an outer surface of the syringe body (window 118 would include radial component due to shape of drug delivery pen, para. [0053]; fig. 4) to restrain the volume indicator from rotational and axial movement relative to the syringe body (prevents units 102 from rotation and axial movement due to snap-fit, para. [0053]), the one or more engagement elements arranged on the indicator body such that the indicator body can be coupled to the syringe body in only one orientation (locator tangs 136 and 184 offset longitudinally with respect to each other, therefore dose display window 118 of pen has to be aligned properly to engage module 102, paras. [0050]-[0053]), the one or more engagement elements comprising deflectable arms configured to form a snap fit at least partially around the corresponding elements on the syringe body (one of ordinary skill would’ve understood a snap-fit engagement to encompass tangs 136 and 184 deflecting to a certain extent, paras. [0050]-[0053]); and 
	wherein the indicator body is configured to removably clip onto the syringe body (removably clips via snap-fit engagement, since applicant describes snap-fit as removable, para. [0067] of published application, para. [0053] of Krulevitch).
	Regarding claim 6, Krulevitch discloses the device of claim 1. Krulevitch further discloses wherein the window portion is positioned between a first end of the indicator body and a second end of the indicator body and extends less than the full length of the indicator body (fig. 1 depicts opening between extensions 134 and 184 extending less than the full length of module 102, see extension 182 having a shorter length than the full length of module 102).
	Regarding claim 30, Krulevitch discloses the device of claim 1. Krulevitch further discloses wherein the one or more engagement elements are disposed on a longitudinal edge of the indicator body (fig. 1 depicts tangs 136 and 184 disposed on a longitudinal edge of extensions 134 and 182 of module 102).
	Regarding claim 32, Krulevitch discloses the device of claim 1. Krulevitch further discloses wherein the indicator body has a curved C-shape in cross-section (fig. 1) defining an opening (bore 109, para. [0050]).
	Regarding claim 33, Krulevitch discloses the device of claim 32. Krulevitch further discloses wherein the indicator body is configured to removably clip onto the syringe body by urging the syringe body through the opening such that the indicator body deflects to allow the syringe body to pass through (deflects through snap-on engagement, paras. [0050]-[0053]).


	Regarding claim 37, Krulevitch discloses (abstract; paras. [0050]-[0054]; figs. 1-5) a volume indicator for a syringe (generally module 102, para. [0050]; fig. 1), the syringe comprising a syringe body and a plunger received in the syringe body (note the following limitation is functional, and one of ordinary skill would’ve understood module 102 to be fully capable of coupling to a syringe, since Krulevitch discloses module 102 coupling to a drug delivery pen with an actuation unit 100 including a plunger, para. [0050]), the volume indicator comprising: 
	an indicator body (housing 108, fig. 1) having a curved C-shape in cross-section (depicted in fig. 1) defining an opening (hollow bore 109, para. [0050]); 
	a window portion (opening of extensions 134 and 182, para. [0053]; fig. 1) extending through a thickness of the indicator body such that a portion of the plunger in the syringe body is visible through the window portion (following limitation is functional, opening of extensions 134 and 182 extends through thickness of housing 108  and align with drug delivery pen, therefore would include plunger of actuation unit extending through opening, paras. [0050]-[0053]; figs. 1-3); 
	a plurality of engagement elements (locator tangs 136 and 184, which correspond to the structure disclosed in the instant spec. for the engagement elements interpreted under 112(f), para. [0050]) configured to engage corresponding elements on the syringe body (following limitation is functional, one of ordinary skill would’ve understood locator tangs 136 and 184 to be capable of engaging corresponding elements of syringe body since tangs 136 and 184 engage corresponding portions of dosage indicator window 118, para. [0053], fig. 4) such that the volume indicator can be disposed on the syringe body only in a selected orientation (locator tangs 136 and 184 offset longitudinally with respect to each other, therefore dose display window 118 of pen has to be aligned properly to engage module 102, paras. [0050]-[0053]), the plurality of engagement elements being disposed on first and second opposing longitudinal edges of the indicator body (depicted in fig. 1); and 
	wherein the indicator body is configured to removably clip onto the syringe body (removably clips via snap-fit engagement, since applicant describes snap-fit as removable, para. [0067] of published application, para. [0053] of Krulevitch) by urging the syringe body through the opening such that the indicator body deflects around the syringe body before returning to its original shape (one of ordinary skill would’ve understood a snap-fit engagement to encompass tangs 136 and 184 deflecting to a certain extent, paras. [0050]-[0053]).
	Regarding claim 39, Krulevitch discloses the device of claim 37. Krulevitch further discloses wherein the plurality of engagement elements comprise deflectable arms configured to form a snap fit connection at least partially around the corresponding elements on the syringe body (one of ordinary skill would’ve understood a snap-fit engagement to encompass tangs 136 and 184 deflecting to a certain extent, and therefore form snap-fit engagement at least partially around drug delivery pen, paras. [0050]-[0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0074140 A1) in view of Krulevitch.
	Regarding claim 1, Johnson discloses (abstract; paras. [0160]-[0175]; figs. 22-27C) a volume indicator for a syringe (generally housing 1060 of inflator 1050, para. [0161]; fig. 22), the syringe comprising a syringe body and a plunger received in the syringe body (syringe barrel 1080 including plunger actuator 1100 received in syringe barrel via piston 1116, paras. [0161]-[0163]), the volume indicator comprising: 
	an indicator body (housing 1060); 
	a window portion (recess 1066) extending through a thickness of the indicator body such that a portion of the syringe plunger in the syringe body is visible through the window portion (piston 1116 extends through syringe barrel 1080 and would therefore be visible through recess 1066, para. [0162]; fig. 22); 
	one or more engagement elements (notches 1068, para. [0162]) configured to engage corresponding elements (tabs 1088) extending radially from an outer surface of the syringe body (tabs 1088 would include radial component due to shape of syringe barrel 1080, figs. 22-23) to restrain the volume indicator from rotational and axial movement relative to the syringe body (provides snap-fit engagement which one of ordinary skill would’ve understood to encompass restrained movement, para. [0162]), the one or more engagement elements configured to form a snap fit at least partially around the corresponding elements on the syringe body (notches 1068 receive tabs 1068 to provide snap-fit engagement and would therefore form snap-fit at least partially around tabs, para. [0162]); and 
	wherein the indicator body is configured to removably clip onto the syringe body (removably clips via snap-fit engagement, since applicant describes snap-fit as removable, para. [0067] of published application, para. [0162] of Johnson).
	However, Johnson fails to disclose the one or more engagement elements arranged on the indicator body such that the indicator body can be coupled to the syringe body in only one orientation; the one or more engagement elements comprising deflectable arms.
	Krulevitch teaches (paras. [0050]-[0054]; figs. 1-5), in the same field of endeavor, a medical module for a drug delivery pen including an indicator body (housing 108, fig. 1) including one or more engagement elements (locator tangs 136 and 184, para. [0050]) arranged on the indicator body such that the indicator body can be coupled to the syringe body in only one orientation (locator tangs 136 and 184 offset longitudinally with respect to each other, therefore dose display window 118 of pen has to be aligned properly to engage module 102, paras. [0050]-[0053]), the one or more engagement elements comprising deflectable arms (tangs 136 and 184 form snap-fit engagement, which one of ordinary skill would’ve understood to deflect to a certain extent, paras. [0050]-[0053]), for the purpose of aligning module 102 with dose display window 118 of the pen, preventing unit 102 from rotating and obscuring dose display window of drug delivery device (para. [0053]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson’s device to include the engagement elements arranged as claimed, as taught in Krulevitch, such that the indicator body can be coupled to the syringe body in only one orientation, in order to align the recess portion with the syringe barrel appropriately, preventing the housing from rotation or obscuring any necessary viewing portion of the syringe.
	Regarding claim 2, Johnson (as modified) teaches the device of claim 1. Johnson further discloses further comprising inflation indicia adjacent the window portion (fig. 22 depicts syringe barrel including markings, see also para. [0173] describing inflator including indicators to indicate when plunger has reached desired position, para. [0173]).
	Regarding claim 34, Johnson (as modified) teaches the device of claim 1. Johnson further discloses further comprising a gripping portion (1062, 1064) disposed on the indicator body (para. [0161]; fig. 22).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Krulevitch as applied to claim 2 above, and further in view of Leary (US 2017/0354787 A1) (previously of record).
	Regarding claim 3, Johnson (as modified) teaches the device of claim 2. 
	Johnson further discloses wherein the inflation indicia extend at least partially across the window portion (indicators may include detents, see fig. 22 depicting marking extending at least partially across recess 1066).
	However, Johnson (as modified) fails to teach wherein the inflation indicia comprise protrusions.
	Leary teaches (para. [0083]; figs. 13 and 21), in the same field of endeavor, a syringe with a dose gauge including inflation indicia comprising protrusions (alignment protrusions 377, para. [0083]), for the purpose of aligning with indicia indicating when the plunger is in the first (dose ready) position (para. [0083]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson’s (as modified) device to include inflation indicia comprising protrusions, as taught by Leary, in order to provide indicia indicating when the plunger is in specific positions, such as the first or dose ready position.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Krulevitch as applied to claim 2 above, and further in view of Giambattista (US 2012/0041389 A1) (previously of record).
	Regarding claim 4, Johnson (as modified) teaches the device of claim 2. 
	However, Johnson (as modified) fails to teach wherein the inflation indicia comprise bands extending across the window portion.
	Giambattista teaches (paras. [0041]-[0043]; figs. 1a-4), in the same field of endeavor, a medicament delivery device including a plunger rod (24, para. [0031]; fig. 2) and a window portion (64, para. [0042], fig. 1b-2), and further teaches indicia comprising bands (58, para. [0041]) extending across the window portion (para. [0043]; see at least fig. 1b depicting bands 58 extending across window portion 64), for the purpose of providing progress and final indications of delivery on the band, which is a positive and reliable indication that delivery is in progress through different types of indicia (paras. [0043]-[0044]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson’s (as modified) device with the bands, as taught by Giambattista, such that the inflation indicia comprises bands extending across the window portion, in order to provide progress and final indications to the user of delivery of inflation to the syringe body, which is a positive and reliable indication that delivery is in progress through different types of indicia, expanding communication of delivery of inflation to the user.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch.
	Regarding claim 5, Krulevitch discloses the device of claim 1. 
	However, with respect to the cited embodiment, Krulevitch fails to disclose wherein the indicator body is at least partially opaque.
	However, in a separate embodiment, Krulevitch teaches (paras. [0058]; figs. 6A-6B), in the same field of endeavor, an indicator body (housing 209) at least partially opaque (includes transparent or translucent material, para. [0058]), for the purpose of allowing for visual inspection of printed indicia on drug delivery pen or reading of dose display (para. [0058]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krulevitch’s indicator body to include a transparent material, as taught in a separate embodiment of Krulevitch, in order to allow for visual inspection of printed indicia on the drug delivery pen or reading of the dose display.
Claim(s) 31 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Schneider (US 2015/0080807 A1).
	Regarding claim 31, Krulevitch discloses the device of claim 1. 
	However, Krulevitch fails to disclose wherein the one or more engagement elements comprise first, second, and third engagement elements spaced axially apart from one another along a longitudinal edge of the indicator body, and wherein the distance between the first and second engagement elements is different than the distance between the second and third engagement elements such that the volume indicator can be disposed on the syringe body only in a selected orientation.
	Schneider teaches (para. [0026]; figs. 1-3), in the same field of endeavor, a self-injection device including first (at least 21), second (at least 22) and third (at least 31) engagement elements (fig. 1) spaced axially apart from one another along a longitudinal edge of the indicator body (spaced along longitudinal edges of pen 1, see indicators extending from protruding ring 36 and connecting line 7, fig. 2), and wherein the distance between the first and second engagement elements (distance between 21 and 22) is different than the distance between the second and third engagement elements (22 and 31 are spaced further apart than distance between 21 and 22, see fig. 1) such that the volume indicator can be disposed on the syringe body only in a selected orientation (spaced to ensure proper connection, para. [0026]), for the purpose of aligning the cartridge holder and the main body, such that a visual indication is provided when they are properly attached (para. [0026]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krulevitch’s device to include first, second and third engagement elements along the longitudinal edge of the device, as taught in Schneider, in order to provide a visual indication of proper alignment between the module and the drug delivery pen.
	Regarding claim 40, Krulevitch discloses the device of claim 37. 
	However, Krulevitch fails to disclose wherein the plurality of engagement elements comprise first, second, and third engagement elements, and wherein the distance between the first and second engagement elements is different than the distance between the second and third engagement elements such that the volume indicator can be disposed on the syringe body only in a selected orientation.
	Schneider teaches (para. [0026]; figs. 1-3), in the same field of endeavor, a self-injection device including first (at least 21), second (at least 22) and third (at least 31) engagement elements (fig. 1) spaced axially apart from one another along a longitudinal edge of the indicator body (spaced along longitudinal edges of pen 1, see indicators extending from protruding ring 36 and connecting line 7, fig. 2), and wherein the distance between the first and second engagement elements (distance between 21 and 22) is different than the distance between the second and third engagement elements (22 and 31 are spaced further apart than distance between 21 and 22, see fig. 1) such that the volume indicator can be disposed on the syringe body only in a selected orientation (spaced to ensure proper connection, para. [0026]), for the purpose of aligning the cartridge holder and the main body, such that a visual indication is provided when they are properly attached (para. [0026]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krulevitch’s device to include first, second and third engagement elements along the longitudinal edge of the device, as taught in Schneider, in order to provide a visual indication of proper alignment between the module and the drug delivery pen.
	Regarding claim 41, Krulevitch discloses the device of claim 37.
	However, Krulevitch fails to disclose further comprising a gripping portion comprising one or more ridges extending from the indicator body.
	Schneider teaches (para. [0029]; fig. 4), in the same field of endeavor, a self-injection device including grip portions (28, 48) comprising one or more ridges (includes protrusions) extending from the device (fig. 4), for the purpose of assisting the user in properly gripping the device (para. [0029]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krulevitch’s device to include a gripping portion comprising one or more ridges as claimed, as taught by Schneider, in order to assist the user in properly gripping the device.
Claim(s) 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Stevens (US 2013/0338581 A1).
	Regarding claim 45, Krulevitch discloses (abstract; paras. [0050]-[0054]; figs. 1-5) a volume indicator for a syringe (generally module 102, para. [0050]; fig. 1), the syringe comprising a syringe body and a plunger received in the syringe body (note the following limitation is functional, and one of ordinary skill would’ve understood module 102 to be fully capable of coupling to a syringe, since Krulevitch discloses module 102 coupling to a drug delivery pen with an actuation unit 100 including a plunger, para. [0050]), the volume indicator comprising: 
	an indicator body (housing 108, fig. 1) having a curved C-shape in cross-section (depicted in fig. 1) defining an opening (hollow bore 109, para. [0050]); 
	a window portion (opening of extensions 134 and 182, para. [0053]; fig. 1) extending through a thickness of the indicator body such that a portion of the plunger in the syringe body is visible through the window portion (following limitation is functional, opening of extensions 134 and 182 extends through thickness of housing 108  and align with drug delivery pen, therefore would include plunger of actuation unit extending through opening, paras. [0050]-[0053]; figs. 1-3); 
	an engagement element (at least locator tang 136, para. [0050]) configured to engage a corresponding element extending from a surface of the syringe body (following limitation is functional, one of ordinary skill would’ve understood locator tangs 136 and 184 to be capable of engaging corresponding elements of syringe body since tangs 136 and 184 engage corresponding portions of dosage indicator window 118, para. [0053], fig. 4) such that the volume indicator can be disposed on the syringe body only in a selected orientation (locator tangs 136 and 184 offset longitudinally with respect to each other, therefore dose display window 118 of pen has to be aligned properly to engage module 102, paras. [0050]-[0053]); and 
	wherein the indicator body is configured to removably clip onto the syringe body by urging the syringe body through the opening such that the indicator body deflects around the syringe body before returning to its original shape (removably clips via snap-fit engagement, since applicant describes snap-fit as removable, which one of ordinary skill would’ve understood to deflect to a certain extent, para. [0067] of published application, para. [0053] of Krulevitch).
	However, Krulevitch fails to disclose the engagement element comprising an opening extending through a thickness of the indicator body and configured to be disposed around the corresponding element to form a friction fit.
	Stevens teaches (para. [0028]; fig. 3), in the same field of endeavor, an inflation sensor mount including an indicator body (housing 220) and an engagement element (groove or slot in first component, para. [0028]) comprising an opening (groove or slot would include opening) extending through a thickness of the indicator body (groove or slot extends through thickness of housing 220) and configured to be disposed around the corresponding element to form a friction fit (relies on friction between component parts), for the purpose of providing a friction fit for snap-fit type connections, such that the feature is deformed and forms a locking feature to lock the second component in place (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krulevitch’s device to include a friction fit, as taught by Stevens, in order to provide a friction fit for snap-fit type connections, such that the feature is deformed and forms a locking feature to lock the second component in place for a friction fit, providing a wider range of snap-fit type connections with locking capabilities.
	Regarding claim 46, Krulevitch (as modified) teaches the device of claim 45. 
	Krulevitch further discloses wherein the engagement element is a first engagement element (at least locator tang 136, para. [0050]). 
	However, with respect to the cited embodiment, Krulevitch (as modified) fails to teach the volume indicator further comprises a second engagement element comprising a U-shaped cutout, the second engagement element configured to restrain the first end portion of the indicator body against rotational motion relative to the syringe body.
	However, in a separate embodiment, Krulevitch teaches (para. [0065]; figs. 7A-7B), in the same field of endeavor, an indicator body (housing 209) including a first engagement element (tang 236) and further comprising a second engagement element comprising a U-shaped cutout (groove 210a depicted as U-shaped, figs. 7A-7B), the second engagement element configured to restrain a first end portion of the indicator body against rotational motion to the syringe body (rotationally fixes module with respect to pen 224, para. [0065]), for the purpose of providing multiple engagements mechanisms to rotationally fix module to pen (para. [0065]).
	It would have been obvious to modify Krulevitch’s (as modified) device to include a second engagement element including a U-shaped cutout as claimed, as taught in a separate embodiment of Krulevitch, in order to provide multiple engagements mechanisms to rotationally fix module to pen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771             

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771